 97320 NLRB No. 10LOURDES HEALTH SYSTEMS1316 NLRB 284 (former Member Stephens and Member Cohen;Member Truesdale concurring). Member Browning did not partici-
pate in the underlying decision.2316 NLRB 284 fn. 2.3All dates are in 1995 unless otherwise indicated.4301 NLRB 1236 (1991) (the Board amended its Order to permitan additional discriminatee to be made whole for any loss of earn-
ings attributable to his unlawful transfer; Board noted that it was re-
solving the issue many years after the unlawful conduct in question).Lourdes Health Systems, Inc. and International As-sociation of Machinists & Aerospace Workers,AFL±CIO, CLC. Case 26±CA±15520December 18, 1995ORDER GRANTING MOTIONBYMEMBERSBROWNING, COHEN, ANDTRUESDALEOn February 13, 1995, the National Labor RelationsBoard issued a Decision and Order finding that the Re-
spondent violated Section 8(a)(3) and (1) by denying
terminal benefits, including accrued vacation and sick
leave pay, to economic strikers who had made uncon-
ditional offers to return but wanted to resign from em-
ployment prior to being recalled.1The Board foundthat the Respondent discriminatorily applied its notice
and availability-to-work policy by stating that un-
recalled, permanently replaced economic strikers would
have to return to work, provide written resignation no-
tice, and work during the notice period in order to re-
ceive terminal benefits, while awarding benefits to
other employees who, like the strikers, were not on ac-
tive work status when their employment ceased and
thus could not comply with the policy's stated terms.
The Board indicated its intent to award terminal bene-
fits to strikers ``who have resigned from employment
and have accrued terminal benefits.''2Prior to thecommencement of compliance proceedings, the Re-
spondent informed the Regional Office of its view that
under the terms of the Board's Order, strikers who
failed to submit written resignation letters are not eligi-
ble to receive terminal benefits.On May 17, 1995,3the General Counsel filed a mo-tion to clarify the Board's Decision and Order, con-
tending that the Board's Order inadvertently denies
make-whole relief to those striking employees who re-
signed but did not provide the Respondent with written
resignation notice. On June 5, the Respondent filed a
response in opposition to the General Counsel's mo-
tion to clarify, contending that the General Counsel's
motion was untimely and that it lacked merit. On June
22, the General Counsel filed a motion for leave to file
a response to the Respondent's opposition to the Gen-
eral Counsel's motion to clarify the Board's Decision
and Order.Procedural IssuesThe Respondent contends that the General Counsel'smotion to clarify should be denied because Section
102.48 of the Board's Rules and Regulations permitsonly postdecisional motions for ``reconsideration, re-hearing, or reopening of the record,'' and does not au-
thorize motions seeking clarification. The Respondent
further maintains that the General Counsel's motion is
untimely under Section 102.48(d)(2), which provides
that postdecisional motions shall be filed ``within 28
days, or such further period as the Board may allow,
after the service of the Board's decision or order.'' In
this regard, the Respondent notes that the General
Counsel filed his motion 91 days after the issuance of
the decision, and did not set forth extraordinary cir-
cumstances or request an extension of time.The General Counsel contends that Rule 102.48 cov-ers all extraordinary postdecisional motions, including
motions for clarification of the Board's decisions and
orders, and that the Board should exercise its discre-
tion to find that the motion to clarify was timely filed
under the circumstances here. As described by the
General Counsel, on February 21, the Regional Office
mailed a letter to the Respondent's counsel setting
forth the Respondent's compliance obligations and ask-
ing whether the Respondent intended to comply with
the Board's Order. On March 2, the letter was returned
to the Regional Office, indicating that counsel had a
new address. The Region mailed the letter to the new
address that same day, and placed several calls to
counsel during the first 2 weeks in March. Counsel did
not return any of the calls until March 15. The GeneralCounsel asserts that it was not until March 20Ðafter
the 28-day period specified in Rule 102.48(d)(2)Ðthat
the Respondent informed the Regional Office of its in-
terpretation of the Board's Order. Describing and rely-
ing on the Region's repeated and unsuccessful efforts
in April and early May to contact the Respondent
and/or to reach agreement on the scope of the make-
whole relief ordered by the Board, the General Coun-
sel maintains that he did not engage in protracted or
inexcusable delay prior to filing the motion for clari-
fication. The General Counsel also asserts that the
Board should clarify its Order at this juncture because
the ambiguity ``cannot be resolved by lengthy compli-
ance proceedings.''The Board has the authority to entertain motionsseeking clarification of its decisions and orders and to
determine, on a case-by-case basis, whether such mo-
tions are timely. See St. Regis Paper Co.4Exercisingour authority under Section 102.48(d)(1), we find,
based on the circumstances presented, that the General
Counsel's motion for clarification was timely filed. We
shall also consider the General Counsel's responsive
brief. 98DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Substantive IssuesAs noted, the General Counsel has filed a motion toclarify. That motion is based on an ambiguity in the
Board's Decision and Order. More particularly, theBoard, at footnote 2, said that the remedial benefits
would be confined to strikers ``who have resigned
from employment and have accrued terminal benefits.''
The ``Amended Remedy'' section reads the same way.
However, the Order says that the remedial benefits will
go to any striker, ``who has resigned his/her position,
submitted a written letter of resignation, and has ac-crued terminal benefits.'' (Emphasis added.)Given the ambiguity, the task is to ascertain theBoard's true intention. In this regard, we summarize
the violation found as follows: As to strikers who
wished to terminate their employment, the Respondent
would not grant them their termination benefits unless
they submitted a letter of resignation and then worked
for 2 weeks. For the reasons set forth in the Decision,
those conditions were unlawful.Given the nature of the violation, the remedy re-quires that the Respondent cease and desist from im-
posing those conditions. It follows that any employee
who expressed a desire to terminate his/her employ-
ment should receive the benefit without regard to the
conditions. The form of the expression, i.e., written or
oral, is irrelevant. On the other hand, this limited in-
clusion will not encompass any former striker who did
not attempt to resign but may now try to claim that
resignation would have been futile. Thus, in order to
qualify for the remedy, an employee would have had
to express to a management official a desire to termi-
nate employment.ORDERThe General Counsel's motion to clarify the Board'sDecision and Order is granted. Accordingly, the
Board's Order in the underlying Decision (316 NLRB
284) is modified and the Respondent, Lourdes Health
Systems, Inc., Paducah, Kentucky, its officers, agents,
successors, and assigns, shall take the action set forth
in the Order as modified.1. Substitute the following for paragraph 2(a).``(a) Make whole employees Mildred Englert, Bar-bara Wright, Patricia Rushing, Rosalee Barger, and
Ella Sue Richie, and any other striking employee who
expressed to management a desire to terminate his/her
employment and has accrued terminal benefits, by pay-
ing the accrued sick leave and vacation benefits due
them, plus interest as set forth in the amended rem-
edy.''2. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
coerce or discriminate against you inthe exercise of your rights to engage in or refrain from
engaging in union and other protected activities, in-
cluding the right to strike, by withholding payments of
accrued vacation and sick leave benefits.WEWILLNOT
tell employees, who, as former strik-ers, are on a recall list, that under our policy they can-
not resign and receive accrued sick leave pay or ac-
crued vacation pay, or other accrued benefits, unless
they return to work, give adequate notice, and work
out the notice period.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
make whole employees Mildred Englert,Barbara Wright, Patricia Rushing, Rosalee Barger, and
Ella Sue Richie, and any other employee who ex-
pressed to management a desire to terminate his/her
employment and has accrued terminal benefits, by pay-
ing the accrued sick leave and vacation benefits due
them, plus interest.LOURDESHEALTHSYSTEMS, INC.